DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species I, claims 1-8 and 11 in the reply filed on 8/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (9,385,549) in view of Fukumoto (7,489,345)
Regarding claims 1 and 11 Ueno,
 	Acquiring timing information indicating a timing at which a light source irradiates a subject with infrared light (note col. 3 lines 54-56, time generator, drive selection circuit, select pixels);
 	Acquiring an infrared light image stored in the memory, the infrared light image being generated by imaging a scene including the subject with the infrared light according to the timing indicated by the timing information (note col. 14 lines 1-8, imaging module; 
 	Acquiring a visible light image stored in the memory, the visible light image being generated by imaging a substantially same scene as the scene of the infrared light image, with visible light from a substantially same viewpoint as a viewpoint of the imaging the infrared light image at a substantially same time as an imaging time of imaging the infrared light image (note col. 14 lines 18-20, lines cite scene based on visible range)
	estimating a depth of the flare region based on the infrared light image, the visible light image, and the flare region (note Ueno not fig. 7c depth map created of the image and note col. 10, 35-40).
 	Ueno does not clearly disclose detecting a flare region from infrared light.  Fukumoto disclose detecting a flare region from the infrared light image (note fig. 6 block 33c and col. 7 lines 49-59, flare detection section).  Ueno and Fukumoto are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detection a flare region in the system of Ueno as evidenced by Fukumoto.  The suggestion/motivation for doing so enables high quality image with high brightness (note col. 3 lines 8-11).  It would have obvious to combine Fukumoto with Ueno to obtain the invention as specified in claims 1 and 11

Regarding claim 3 Ueno and Fukumoto discloses,
 	Ueno does not clearly disclose detecting a flare region having luminance not less than a first threshold in the infrared light image.  Fukumoto disclose detecting a flare region having luminance not less than a first threshold in the infrared light image (note fig. 6 block 33c and col. 7 lines 49-59, flare detection section).  Ueno and Fukumoto are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detection a flare region having luminance not less than a first threshold in the infrared image in the system of Ueno as evidenced by Fukumoto.  The suggestion/motivation for doing so enables high quality image with high brightness (note col. 3 lines 8-11).  It would have obvious to combine Fukumoto with Ueno to obtain the invention as specified in claims 1 and 11

Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2 and 4-8.

Regarding claim 2, prior art could not be found for the features estimating second depth information indicating a corrected depth at each position in the flare region, the corrected depth being obtained by correcting, based on the visible light image, a depth at each position in the flare region which is indicated in the first depth information; and generating third depth information indicating (i) a depth at each position in a region other than the flare region in the infrared light image which is indicated in the first depth information and (ii) a depth at each position in the flare region in the infrared light image which is indicated in the second depth information.  These features in combination with other features could not be found in the prior art.


Regarding claim 4, prior art could not be found for the features, wherein in the detecting of the flared region, the processor performs detecting, as the flared region, a region having a luminance not less than a first threshold and satisfying a predetermined condition in the infrared light image, and the predetermined condition is that a correlation value between (i) an image feature amount in a first region of the infrared light image and (ii) an image feature amount in a second region of the visible light image is less than a second threshold, the second region corresponding to the first region.  These features in combination with other features could not be found in the prior art.  Claims 5-6 depend on claim 4.  Therefore are also objected.


Regarding claim 7 prior art could not be found for the features, wherein in the detecting of the flared region, the processor performs for each of one or more higher luminance regions each having a luminance not less than a first threshold in the infrared light image: (i) generating a first converted image by executing Census transform on an image in the each of the one or more higher luminance regions; (ii) generating a second converted image by executing Census transform on an image in a region of the visible light image, the region corresponding to the each of the one or more higher luminance regions; and detecting, as the flare region, a higher luminance region having a Humming distance greater than a third threshold from the one or more higher luminance regions, the Humming distance being a Humming distance between the first converted image and the second converted image.  These features in combination with other features could not be found in the prior art.

Regarding claim 8, prior art could not be found for the features wherein in the estimating of the depth of the flare region, the processor performs: estimating depth information indicating a depth at each position in the infrared light image; and correcting a depth at each position in the flare region which is indicated in the depth information, by inputting the infrared light image, the visible light image, the flare region, and the depth information into a learning model.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
August 13, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664